 

Exhibit 10.2

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is entered into as of
April 24, 2019, by and between Andrew Perlmutter (“Employee”) and Funko, Inc.
(together with any of its Affiliates as may employ the Employee from time to
time and any successor(s) thereto, the “Company”). Capitalized terms used but
not defined in this Amendment shall have the meanings set forth in the
Employment Agreement (as defined below).

 

WITNESSETH:

 

WHEREAS, the Company and Employee previously entered into that certain
Employment Agreement,  dated as of the 20th of October, 2017 (the “Employment
Agreement”);

 

WHEREAS, the Company and Employee desire to amend the Employment Agreement in
certain respects.

 

NOW, THEREFORE, in consideration of the premises and their mutual covenants and
promises contained herein, the Company and Employee agree to the following:

 

1.Annual Bonus.  Effective January 1, 2019, Section 4.02 of the Employment
Agreement is hereby amended by deleting the first two sentences of the existing
Section 4.02 of the Employment Agreement in their entirety and replacing them
with the following:

 

“During the Term, Employee shall be eligible to receive a bonus pursuant to an
annual performance based incentive compensation program to be established by the
Board or the Compensation Committee of the Board and consistent with the
Company’s annual executive corporate bonus plan, with Employee’s annual target
to be no less than 150% of Employee’s then Base Salary; provided, however, that
the Company reserves the right to establish a lesser target if done in good
faith and as a result of the Company’s legitimate business needs. Employee’s
annual bonus shall not exceed 200% of his Base Salary.”

 

2.Additional Cash Bonus.  Effective January 1, 2018, Section 4.03 of the
Employment Agreement is hereby deleted in its entirety and Employee expressly
waives and releases any and all claims, rights, liabilities or demands that
Employee has or had or might claim to have, whether known or unknown, against
the Company arising from or relating to the Additional Cash Bonus as described
in the existing Section 4.03 of the Employment Agreement.

 

3.Except as expressly modified hereby or as specifically provided herein, the
Employment Agreement shall remain in full force and effect following the date
hereof pursuant to its current terms.  This Amendment, together with the
Employment Agreement (as modified hereby), represent the entire agreement with
respect to the subject matter hereof and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, that may have related to the subject matter hereof.  This Amendment and
all of the provisions hereof shall be binding upon, and inure to the benefit of,
the parties hereto and their successors (including successors by merger,
consolidation, sale or similar transaction,

 

--------------------------------------------------------------------------------

 

   

permitted assigns, executors, administrators, personal representatives, heirs
and distributees); provided that Employee may not assign any of his rights or
delegate any of his duties or obligations hereunder without the prior written
consent of the Company.

 

4.This Amendment may be executed in several counterparts, each of which shall be
deemed to be an original, but all of which together will constitute one and the
same agreement.

 

 

[signature page follows]

 

* * * * * * * *

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




 

--------------------------------------------------------------------------------

 

 



 

IN WITNESS WHEREOF, the Company and Employee have freely and voluntarily
executed this Agreement as of the date and year first above written.

 

 

 

EMPLOYEE

 

 

/s/ Andrew Perlmutter

Andrew Perlmutter

 

 

 

 

 

FUNKO, INC.

 

 

By:/s/ Brian Mariotti

 

Title:Chief Executive Officer

 

 

 

3

 

 